Herd, J.,
concurring in the result: I agree with the result reached by the majority but think the trial court’s decision should have been reversed on the theory Smee’s unauthorized entry into the Smith home was reasonable because of exigent circumstances. The majority opinion rules that under the Fourth Amendment to the United States Constitution a government employee may be the same as a nongovernment employee because of a job description. I believe this is an invitation to search and seizure abuse.